588 P.2d 1025 (1979)
Walter R. PLANKINTON, Appellant,
v.
NYE COUNTY, Nevada, an unincorporated County, and the Board of County Commissioners of Nye County, Nevada, Andrew M. Eason, Robert H. Cornell, and Donald J. Barnett, Respondents.
No. 9712.
Supreme Court of Nevada.
January 12, 1979.
Jeffrey Ian Shaner, Las Vegas, for appellant.
Richard H. Bryan, Atty. Gen., Carson City, Peter L. Knight, Nye County Dist. Atty., and A.D. Demetras, Deputy Dist. Atty., Tonopah, for respondents.

OPINION
PER CURIAM:
Appellant contends that the trial court erred in determining that he was precluded from raising the issue of irregularities in the creation of the unincorporated town of Pahrump in this action in order to enjoin the enforcement of a township ordinance. Appellant has cited no relevant authority in support of his contention. Since error has not been affirmatively demonstrated, the judgment is affirmed. Holland Livestock v. B & C Enterprises, 92 Nev. 473, 553 P.2d 950 (1976).